
	
		II
		109th CONGRESS
		2d Session
		S. 3949
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Frist introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To study the geographic areas in Mexico from which
		  illegal immigrants are entering the United States and to develop plans to
		  address the social, political, and economic conditions that are contributing to
		  such illegal immigration.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Immigration Source Study and
			 Focus Act.
		2.Studies and reports on
			 illegal immigration from Mexico
			(a)StudiesNot
			 later than 1 year after the date of the enactment of this Act, and once every 5
			 years thereafter, the Secretary of State, in cooperation with the Secretary of
			 Homeland Security, shall conduct a study—
				(1)to identify the
			 geographic areas in Mexico from which—
					(A)large numbers of
			 residents are leaving to enter the United States in violation of Federal
			 immigration law; and
					(B)large percentages
			 of the population of such areas are leaving to enter the United States in
			 violation of Federal immigration law; and
					(2)to analyze the
			 social, political, and economic conditions in the geographic areas identified
			 under paragraph (1) that contribute to illegal immigration into the United
			 States.
				(b)ReportsNot
			 later than 16 months after the date of the enactment of this Act, and every 5
			 years thereafter, the Secretary of State shall submit to Congress a report
			 that—
				(1)describes the
			 results of the study conducted under subsection (a); and
				(2)provides
			 recommendations on how the Government of the United States can improve the
			 conditions described in subsection (a)(2).
				3.Immigration
			 impact focus areas
			(a)DesignationBased
			 on the results of each study conducted under section 2(a) and subject to
			 subsection (b), the Administrator of the United States Agency for International
			 Development, in consultation with the Secretary of State, the Secretary of
			 Homeland Security, and appropriate officials of the Government of Mexico, shall
			 designate not more than 4 geographic areas within Mexico as Immigration Impact
			 Focus Areas.
			(b)Population
			 limitsAn area may not be designated as an Immigration Impact
			 Focus Area under subsection (a) unless the population of such area is—
				(1)not less than 0.5
			 percent of the total population of Mexico; and
				(2)not more than 5.0
			 percent of the total population of Mexico.
				(c)Development
			 assistance planThe Administrator of the United States Agency for
			 International Development, in consultation with the Secretary of State, shall
			 develop a plan to concentrate, to the extent practicable, economic development
			 and humanitarian assistance provided to Mexico in the Immigration Impact Focus
			 Areas designated under subsection (a).
			
